Citation Nr: 0115699	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In her April 2000 substantive appeal, VA Form 9, Appeal to 
Board of Veterans' Appeals, the veteran requested a personal 
hearing before a Member of the Board at the Central Office in 
Washington, D.C.  According to a March 2001 notification 
letter sent to her address of record in California as well as 
an April 2001 notification letter sent to her address in 
Michigan, such a hearing was set for May 17, 2001.  However, 
a notation on a copy of the April 2001 hearing notification 
letter reflects that the veteran did not appear for the 
scheduled hearing.  Inasmuch as the veteran has not offered 
an explanation for her absence, the hearing notification 
letters were not returned as undeliverable, and no request 
for rescheduling has been received from the veteran; her 
hearing request is deemed withdrawn and the Board will 
proceed with its review on the present record.  See 38 C.F.R. 
§ 20.702 (2000).

In this regard, the Board notes that, prior to her April 2000 
substantive appeal, the veteran submitted a VA Form 9 in 
March 2000 in which she requested a hearing at the local VA 
office before a traveling member of the Board.  However, this 
VA Form 9 was specific to the appellant's entitlement to 
pension, rather than compensation for schizoaffective 
disorder, the claim on appeal.  Accordingly, a remand to 
schedule the appellant for a hearing at the RO before a 
member of the Board with respect to the claim on appeal is 
not warranted.  The issue of the appellant's entitlement to 
pension is referred to the RO for appropriate action



REMAND

The veteran claims that service connection for 
schizoaffective disorder is warranted because; although she 
had a history of preenlistment psychiatric impairment, such 
impairment was aggravated as a result of her inservice 
experiences.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Review of the service medical records shows that the veteran 
underwent psychiatric treatment during service.  
Specifically, these records include a report of psychiatric 
evaluation which contains a diagnosis of mixed personality 
disorder; predominantly passive-aggressive and histrionic 
traits.  

The veteran has reported that she has received treatment from 
private health care providers for recurrent psychiatric 
complaints from the time of her discharge from active duty to 
the present.  However, although the RO requested copies of 
the veteran's treatment records from these providers, only 
one of these sources responded to this request and provided 
copies of the requested evidence.  Specifically, private 
treatment records from Century City Hospital include a May 
1998 report of hospitalization for suicidal ideation and 
exacerbation of depression.  The Discharge Summary for this 
period of inpatient treatment includes a diagnosis of 
schizoaffective disorder, acute exacerbation.  

The VCAA provides that VA's duty to assist includes obtaining 
a medical opinion where the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  VCAA, 
§ 3(a), (to be codified at 38 U.S.C.A. § 5103A(d)).  Such is 
the case at hand.  In this regard, the Board emphasizes that 
the Court has held that the presumption of soundness at 
enlistment may not be rebutted solely by recorded clinical 
data in the service medical records.  Pre-service medical 
records and/or medical opinions are required.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
psychiatric complaints before service and 
after separation from service.  After 
securing any necessary release, the RO 
should obtain these records.  All records 
obtained should be added to the claims 
folder.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of her 
schizoaffective disorder.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
The examiner should seek to determine the 
nature, severity, and etiology of any 
psychiatric disorder, to include 
schizoaffective disorder.  All indicated 
tests should be conducted.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to when any current 
psychiatric disability diagnosed was 
initially manifested?  If it is 
determined that a psychiatric disability 
was present at the time of the veteran's 
entrance into active duty, the examiner 
is requested to state whether it is at 
least as likely as not that the 
preservice psychiatric disability 
underwent a chronic increase in severity 
beyond normal progression during the 
veteran's period of military service.  A 
complete rationale for any opinions 
expressed should be included in the 
examination report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Following completion of the above 
development, the RO should reconsider the 
claim of entitlement to service 
connection for schizoaffective disorder 
in light of Crowe, supra and with 
consideration given to any additional 
evidence that may have been added to the 
record.  

5.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


